USDC IN/ND case 1:18-cr-00083-HAB-SLC document 122 filed 03/27/20 page 1 of 1


                       CERTIFICATE OF SERVICE

      I hereby certify that on March 27, 2020, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system. I certify

that all participants in the case who are registered CM/ECF users received

service by the CM/ECF system.

      I hereby certify that I have mailed by United States Postal Service the

document to the following non CM/ECF participants:

      None.



                                     /s/ Megan M. McKenzie
                                     Megan M. McKenzie
                                     Legal Assistant




OFFICE OF THE U.S. ATTORNEY
E. Ross Adair Federal Building and U.S. Courthouse
1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802-3489
Telephone: (260) 422-2595
Facsimile: (260) 426-1616
